Citation Nr: 1209681	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-06 365	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for adjustment disorder with bipolar disorder.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU) prior to December 27, 2007.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to May 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, increased the evaluation for adjustment disorder with bipolar disorder from 10 to 30 percent, effective January 12, 2007.

In April 2010 the Board remanded the claim for additional development.  

In December 2011 the Appeals Management Center (AMC) granted a 70 percent disability rating for the psychiatric disability, effective January 12, 2007; it also granted entitlement to TDIU, effective December 27, 2007.  


FINDING OF FACT

On March 6, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant [, through his/her authorized representative,] has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


